Case: 17-41026       Document: 00514452759         Page: 1     Date Filed: 05/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                     No. 17-41026
                                                                                 Fifth Circuit

                                                                               FILED
                                   Summary Calendar                         May 1, 2018
                                                                          Lyle W. Cayce
FLORIDA SUNSHINE STANFORD,                                                     Clerk


               Plaintiff - Appellant

v.

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION; CALIBER HOME
LOANS, INCORPORATED; U.S. BANK TRUST, N.A., AS TRUSTEE FOR
LSF9 MASTER PARTICIPATION TRUST,

               Defendants - Appellees



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:16-CV-510


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Appellant presents several issues for review in her appeal of the final
summary judgment entered in favor of JPMorgan Chase Bank, N.A., Caliber
Home Loans, Inc., and U.S. Bank Trust, N.A.: (1) whether the district court



       *Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
    Case: 17-41026     Document: 00514452759     Page: 2   Date Filed: 05/01/2018



                                  No. 17-41026
abused its discretion in admitting evidence to determine whether the Real Es-
tate Settlement Procedures Act (“RESPA”) was triggered by Appellant’s corre-
spondence; (2) whether Appellant’s correspondence qualified as a Qualified
Written Report (“QWR”) and, if so, whether Appellee’s responses to the QWRs
were adequate under RESPA; and (3) whether the district court abused its dis-
cretion in finding Appellant did not meet her summary judgment burden of
coming forth with sufficient evidence to create a genuine issue of material fact
regarding her alleged damages, given Appellant’s failure to prove a RESPA
violation. As to each issue, the court has carefully considered the appeal in
light of the briefs, proceedings, and pertinent portions of the record. Having
done so, we find no error of law or reversible error of fact. The district court’s
judgment is AFFIRMED for essentially the same reasons articulated by that
court.




                                        2